Citation Nr: 1210046	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to initial compensable rating for the service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to initial compensable rating for the service-connected right shoulder disability. 

3.  Entitlement to initial compensable rating for the service-connected left shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that granted service connection for left and right shoulder disabilities and for GERD and assigned initial noncompensable ratings effective from September 21, 2005.

In May 2010 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO; a transcript of his testimony is of record.  During the hearing he presented additional documents in the form of letters from acquaintances describing his symptoms, with a waiver of initial RO jurisdiction, and the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

When this appeal was last before the Board in September 2010 it was remanded to the RO for further development.  The file has now been returned to the Board for further appellate review.

In December 2011 the Veteran submitted a letter directly to the Board, without a waiver of RO jurisdiction.  On review, the Veteran's arguments in the letter are essentially redundant of statements he made during his testimony before the Board, so remand for RO readjudication is not required.


FINDINGS OF FACT

1.  On January 23, 2012, prior to the promulgation of a decision in the appeal for increased rating for GERD, the Board received notification from the appellant that a withdrawal of this appeal is requested.

2.  The Veteran is right-handed.

3.  From September 21, 2005, the Veteran's right shoulder and left shoulder disabilities have been manifested by functional limitation of motion to shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of increased initial evaluation for GERD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for initial rating of 20 percent, but not more, for the right shoulder disability are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Code 5201 (2011).

3.  The criteria for initial rating of 20 percent, but not more, for the left shoulder disability are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board previously determined a more recent VA examination was required, and in response to the Board's remand a new VA examination was performed in November 2010; review of the examination report shows the examiner substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was also afforded a hearing before a Member of the Board.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a letter to the Board that was received on January 23, 2012, in which the Veteran specifically accepts the recently-awarded 10 percent rating for GERD and withdraws the issue from appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Evaluation of Bilateral Shoulder Disabilities

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the arm and shoulder are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5200 through 5203.  The rating criteria distinguish between the major (dominant) and minor (non-dominant) extremities; because the Veteran is right-handed the criteria for the dominant extremity apply to the right shoulder disability.

The Veteran's disability has been rated under the criteria of DC 5203 (impairment of clavicle or scapula).  Under DC 5203, a rating of 10 percent is assigned for malunion or for nonunion without loose movement, whether dominant or non-dominant.  A rating of 20 percent is assigned for nonunion with loose movement or for dislocation, dominant or non-dominant.

Also potentially applicable is DC 5201 (limitation of motion of the arm).  Under DC 5201, a rating of 20 percent is assigned for limitation of motion to shoulder level (dominant and non-dominant) or limitation to midway between side and shoulder level (non-dominant).  A rating of 30 percent is assigned for limitation to midway between side and shoulder level (dominant) or to 25 degrees from the side (non-dominant).  A rating of 40 percent is assigned for limitation to 25 degrees from the side (dominant).

DCs 5200 (ankylosis of scapulohumeral articulation) and 5202 (other impairment of the humerus with flail shoulder, false flail shoulder, fibrous union, recurrent dislocation or malunion with deformity) are not applicable because the Veteran is not shown to have any of these symptoms.

Under VA criteria, normal range of motion (ROM) of the shoulder is forward elevation and flexion from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, and internal and external rotation each to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  
 
In increased rating claims, the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran had a VA examination in January 2006 in which he reported bilateral shoulder symptoms of pain, weakness and giving way; he denied stiffness, swelling, heat or redness, locking, dislocation or lack of endurance.  He also complained of flare-ups as often as once or twice per week, each lasting a couple of days and associated with overhead work or just sleeping in a wrong position.  He reported being unable to drive more than 20 minutes prior to onset of pain; he also reported pain associated with driving motorcycles with tall handlebars.  The Veteran reported taking pain medication.  He reported pain with looseness when lifting objects with arms straight out and reported pain when holding his seven-year-old daughter.  

On examination the Veteran's ROM was normal bilaterally without impingement signs, although there was crepitus on motion.  Sulcus sign was negative bilaterally but there was positive/negative apprehension sign.  The Veteran freely demonstrated pulling on his right arm with subsequent subluxation.  There was no pain on ROM but there was tingling and burning with repetitive motion bilaterally.  Repetitive use caused no fatigue, weakness, lack of endurance or loss of ROM.  There was no edema, effusion or weakness but there was tenderness over the right suprascapular area.  There was no redness, heat or guarding of motion bilaterally.  X-ray of the right shoulder showed minimal osteoarthritic changes, while X-ray of the left shoulder was essentially normal.  The examiner did not have access to the claims file for magnetic resonance imaging (MRI) results but noted bilateral shoulder instability to a moderate degree.

In his Notice of Disagreement (NOD), received in April 2006, the Veteran asserted he had informed the VA examiner that any movement above his head, or having his arms extended 90 degrees (such as driving) caused much discomfort and could not be performed without support.  The Veteran reported constant pain, made worse with movement, and periods in which he could only sit with his arms supported by a sling or pillow.  The Veteran reported periods of severe stiffness in which mobility, dexterity, reflex and ability to carry would be drastically reduced to the point of being unable to perform his job and being sent home from work.

In his substantive appeal, received in August 2007, the Veteran reported he had to discontinue his job as motorcycle technician due to shoulder symptoms and was currently training for a different career field.

The Veteran's employer submitted a letter stating the Veteran had difficulty on the job in lifting heavy items or reaching for items higher than shoulder level.  He had observed the Veteran taking pain medications early in the morning because the drive to work had exacerbated his shoulder pain.  Although the Veteran's colleagues were being supportive of the Veteran, his injuries were noticed to have an impact on his quality of life and his job.

Similarly, the file contains a letter from another stating the Veteran had difficulty with chores around the house that required overhead work, such as installing shelves.  

The Veteran testified before the Board in May 2010 that he suffered current pain and difficulty reaching higher than his head.  He could only drive 20 minutes prior to onset of severe pain.  He had to discontinue his previous career as a mechanic due to shoulder pain; he thereafter earned a degree in culinary arts but continued to have difficulty due to problems associated with carrying trays over his head and reaching items at height.  Actions such as changing light bulb were difficult.  Physical therapy had not relieved his symptoms. 

The Veteran's most recent VA examination was performed in November 2010.  The Veteran reported his shoulders felt "loose" and that he had pain with any overhead use or work.  He denied history of dislocation and denied true flare-ups; he reported some pain relief with medication.  The Veteran denied using slings or braces and denied incapacitating episodes.  The Veteran reported being unable to lift more than 20 pounds; he stated employment was not affected but he had to give up being a cook because of the associated heavy lifting.  On examination the Veteran refused to flex or abduct more than 90 degrees due to complaint of pain, but the examiner found no mechanical reason why the Veteran should not be able to flex and abduct to 180 degrees without pain.  There was no clinical evidence of instability.  Internal and external rotations were to 90 degrees without any indication of pain, weakness or fatigue.  There was mild looseness, which was considered a normal physiologic finding.  X-ray of the right shoulder showed minimal osteoarthritic changes and X-ray of the left shoulder was essentially normal.  The examiner stated the Veteran had shown significant Waddell indicators (psychological distress not attributable to physiologic features).  In sum, the examiner's assessment was normal bilateral shoulders.     

On review of the evidence above, the Board finds the Veteran's bilateral shoulder disability most closely approximates limitation of motion to shoulder level.  Although the VA examinations in January 2006 and November 2010 recorded essentially normal ROM, the Veteran has presented persuasive lay evidence that he is functionally restricted from using his arms for tasks above shoulder level.  Thus, rating of 20 percent is warranted for each shoulder under DC 5201.  A rating higher than 20 percent is not warranted under this DC because neither arm is restricted to movement midway between side and shoulder level.

The Board also finds at this time that the criteria for rating higher than 20 percent were not shown at any time during the period under review, so "staged ratings" are not warranted.  Fenderson, 12 Vet. App. 119.

The Board has considered whether the Veteran's disability should be separately compensated under DC 5203, particularly since his disability has been rated under that DC to this point.  However, there continues to be no medical evidence of malunion or nonunion of the joint, so separate compensation under DC 5203 is not warranted. 

The Veteran submitted a letter in December 2011 asserting that his shoulder disability should be rated as a muscle injury under 38 C.F.R. § 4.73, DCs 5301-5304, rather than as an orthopedic injury.  However, review of service treatment records (STRs) as well as the VA examinations cited above does not show any indication of injury to the muscle groups associated with the shoulder girdle group; rather, the Veteran's shoulder disorder has been characterized during and after service as an orthopedic rather than muscular disorder.  Accordingly, rating under the criteria of 38 C.F.R. § 4.73 would not be appropriate.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case the Board has assigned higher 20 percent evaluation based on the lay evidence offered by the Veteran, but such lay evidence does not show entitlement to schedular evaluation higher than 20 percent.

The Board has also considered whether referral for extraschedular consideration is warranted.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the rating schedule reasonably describes both the Veteran's disability level and his symptomatology, (i.e., subjective painful limitation of motion), so referral for extra-schedular consideration is not appropriate.  Thun, id.  

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the file does not show, that he is unemployable.  Accordingly, the Board finds that a claim for a TDIU is not raised by the issue on appeal.

In sum, the Board has found the Veteran's right and left shoulder disabilities meet the criteria for initial rating of 20 percent each, but not more.  The Veteran's appeal is granted to that extent.

Benefit of the doubt has been resolved in the Veteran's favor.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The appeal for increased evaluation for the service-connected GERD is dismissed.

Initial rating of 20 percent for the right shoulder disability is granted, subject to the criteria applicable to the payment of monetary benefits.

Initial rating of 20 percent for the left shoulder disability is granted, subject to the criteria applicable to the payment of monetary benefits.
 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


